DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0187648 (“Spruce”).
Regarding claim 1, Spruce discloses:
A method for controlling power of a wind turbine, comprising: 
predicting wind resource data in a predetermined future period of time based on historical wind resource data (para. [0050]); 

	Spruce does not explicitly disclose:
determining optimal output power of the wind turbine in each of a plurality of wind speed ranges and  in the predetermined future period of time based on the predicted wind resource data and the maximum design lifetime; and 
controlling the wind turbine to operate in the predetermined future period of time based on the optimal output power of the wind turbine in at least one of the plurality of wind speed ranges.
	Spruce does, however, disclose that time periods TR and T correspond to periods of time where a turbine may be de-rated (or otherwise controlled to reduce fatigue life consumption) and where a turbine may be over-rated, respectively.  The time period T is determined based on predicted wind patterns where “wind conditions would be particularly favorable to generating extra power.”  Spruce clarifies that favorable conditions include periods “when wind speed is sufficiently high for over-rating to be performed.”  Based on this determination, Spruce R, a period where the turbine is de-rated.  This disclosure implies that the wind speed range corresponding to period TR is different from the wind speed range of period T because T is selected specifically for its wind speed range. 
Thus, Spruce implicitly discloses the determination of “optimal output power of the wind turbine in each of a plurality of wind speed ranges in the predetermined future period of time based on the predicted wind resource data and the maximum design lifetime” as recited by instant claim 1.  
Spruce further discloses control of the turbine “based on the determined optimal output power in future time periods TR and T in at least one of the plurality of wind speed ranges” as recited by instant claim 1.  Paragraphs [0059-73] detail how the system is controlled with references to FIG 7.
As such, Examiner finds claim 1 to be properly rejected under §103 because Spruce teaches each and every limitation of the claim either implicitly or explicitly.
Regarding claim 3, Spruce discloses the limitations as set forth in claim 1 and further discloses determination of an equivalent fatigue load of at least one component (“estimated fatigue damage for components”); acquisition of a consumed design lifetime of the component based on the equivalent fatigue load and a design fatigue load (“the amount of component fatigue life consumed may be calculated”); determining a consumed design lifetime of the wind turbine based on the consumed design lifetime of the component (implied; the method is discussed in terms of component life, therefore it may be reasonably concluded that the consumed lifetime of the turbine is equivalent to/based on the consumed lifetime of the component); determining the remaining design lifetime of the wind turbine based on the 
Regarding claim 4, Spruce discloses the limitations as set forth in claim 1 and further discloses the wind resource data comprising a wind speed (para. [0056]) or a wind speed and a turbulence intensity (para. [0056]).
Regarding claim 5, Spruce discloses the limitations as set forth in claim 1 and further discloses determination of the optimal output power comprising: setting an initial value of a set output power of the wind turbine in each of the plurality of wind speed ranges (FIG 7; once the period T is determined, initial values are set as shown by the figure; see para. [0059]); a load calculation step of determining an equivalent load of the wind turbine in the predetermined future period of time based on the predicted wind resource data and the set output power corresponding to at least one of the plurality of wind speed ranges, wherein a wind speed included in the wind resource data falls within the at least one of the plurality of wind speed ranges (see para. [0060-63]; Spruce calculates the rate of consumption of fatigue life, i.e. a load calculation step based on predicted wind data and power corresponding to the wind speed and range); determining an estimated design lifetime of the wind turbine in the predetermined future period of time based on the equivalent load (the periods of time are selected so as to not alter the design lifetime); determining whether an absolute value of a difference between the estimated design lifetime and the maximum design lifetime is less than a present value; when i.e. the absolute value of a difference between estimated and max design life is zero, the system operates according to the periods and power outputs specified for the ranges); and when the absolute value is equal to or greater than the preset value, updating the set output power and returning to the load calculation step (para. [0063] discusses modification of the power output should the turbine accumulate additional fatigue prior to entering period T).
Regarding claim 6, Spruce discloses the limitations as set forth in claim 1 and further discloses determination of a first equivalent load of the wind turbine in the predetermined future period of time based on the maximum design lifetime (implicit; the maximum permissible load for period T is determined based on the remaining design lifetime of the turbine; the remaining design lifetime is based on the maximum design lifetime; thus, the load is based on the maximum design lifetime); and determination, based on the first equivalent load and the predicted wind resource data, the optimal output power of the wind turbine in one or more wind speed ranges covering at least one wind speed in the wind resource data, to cause an absolute value of a difference between a second equivalent load of the wind turbine in the predetermined future period of time and the first equivalent load to be less than a preset value, wherein the second equivalent load is calculated based on the wind resource data and the determined optimal output power (the amount of over-rating, i.e. the optimal output power during period T, is selected such that it consumes only the permissible amount of fatigue life; thus, output power is selected such that the difference between the first equivalent load 
Regarding claim 7, Spruce discloses the limitations as set forth in claim 1 and further discloses the optimal output power corresponding to each wind speed range being within a power output range of that wind speed range (inherent; the optimal power output for a wind speed range cannot be outside the range of power outputs available in that range; if it were outside the possible outputs, it would no longer be “optimal”).
Regarding claims 8 and 10-12, Applicant recites a device corresponding to the method of claims 1, 3, 5, and 6.  As detailed above, Spruce discloses the limitations of claims 1, 3, 5, and 6; as such, the rejection of claims 1, 3, 5, and 6 applies, mutatis mutandis, to claims 8 and 10-12, respectively.
Regarding claim 13, Applicant recites a non-transitory computer readable storage medium storing the method according to claim 1.  As detailed above, Spruce discloses the limitations of claim 1; as such, the rejection of claims 1 applies, mutatis mutandis, to claim 13.
Regarding claim 15, Spruce discloses the limitations as set forth in claim 3 but does not explicitly disclose the historical operation data comprising at least one of fault data, a number of start/stop occurrences, or a duration of an idling state.  Spruce does, however, disclose that the Lifetime Usage Estimators operate to determine a consumed fatigue life of the wind turbine and its components.  In order to determine the consumed fatigue life, one must know how long the turbine has operated and what conditions it operated under.  The “conditions” a turbine operates under will inherently include data such as the number of start/stop occurrences (because the turbine is unlikely to be consuming fatigue life when stopped), duration of idling .
Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  Specifically, claims 2 and 9 functionally recite an equation for determining a maximum design lifetime of the wind turbine.  As claimed, the maximum design lifetime is calculated as a ratio of a duration of the predetermined future period of time to the remaining usage period of time of the wind turbine, the ratio being multiplied by the remaining design lifetime of the wind turbine.  The equation is shown below:

                
                    m
                    a
                    x
                     
                    d
                    e
                    s
                    i
                    g
                    n
                     
                    l
                    i
                    f
                    e
                    t
                    i
                    m
                    e
                    =
                     
                    
                        
                            d
                            u
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            p
                            r
                            e
                            d
                            e
                            t
                            e
                            r
                            m
                            i
                            n
                            e
                            d
                             
                            f
                            u
                            t
                            u
                            r
                            e
                             
                            p
                            e
                            r
                            i
                            o
                            d
                             
                            o
                            f
                             
                            t
                            i
                            m
                            e
                        
                        
                            r
                            e
                            m
                            a
                            i
                            n
                            i
                            n
                            g
                             
                            u
                            s
                            a
                            g
                            e
                             
                            p
                            e
                            r
                            i
                            o
                            d
                             
                            o
                            f
                             
                            t
                            i
                            m
                            e
                        
                    
                    ×
                    r
                    e
                    m
                    a
                    i
                    n
                    i
                    n
                    g
                     
                    d
                    e
                    s
                    i
                    g
                    n
                     
                    l
                    i
                    f
                    e
                    t
                    i
                    m
                    e
                
            

Applicant defines the remaining usage period of time as based on an actual usage period of time and the design lifetime.  The design lifetime is defined as the lifetime were the turbine operated at design load.  Thus, the remaining usage period is, at minimum, the design lifetime minus the age of the installation.  The remaining design lifetime is defined as a remaining 

                
                    m
                    a
                    x
                     
                    d
                    e
                    s
                    i
                    g
                    n
                     
                    l
                    i
                    f
                    e
                    t
                    i
                    m
                    e
                    =
                     
                    
                        
                            d
                            u
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            p
                            r
                            e
                            d
                            e
                            t
                            e
                            r
                            m
                            i
                            n
                            e
                            d
                             
                            f
                            u
                            t
                            u
                            r
                            e
                             
                            p
                            e
                            r
                            i
                            o
                            d
                             
                            o
                            f
                             
                            t
                            i
                            m
                            e
                             
                            ×
                             
                            (
                            d
                            e
                            s
                            i
                            g
                            n
                             
                            l
                            i
                            f
                            e
                            t
                            i
                            m
                            e
                            -
                            c
                            o
                            n
                            s
                            u
                            m
                            e
                            d
                             
                            l
                            i
                            f
                            e
                            t
                            i
                            m
                            e
                            )
                        
                        
                            (
                            d
                            e
                            s
                            i
                            g
                            n
                             
                            l
                            i
                            f
                            e
                            t
                            i
                            m
                            e
                            -
                            a
                            g
                            e
                             
                            o
                            f
                             
                            i
                            n
                            s
                            t
                            a
                            l
                            l
                            a
                            t
                            i
                            o
                            n
                            )
                        
                    
                
            

	This maximum design life is subsequently used as the amount of (fatigue) lifetime that may be consumed by the wind turbine during the predetermined future period of time.  Spruce does not teach such an equation; instead, Spruce operates such that no additional fatigue lifetime is consumed.  To do this, Spruce de-rates the turbine during a period prior to the predetermined future period of time such that the reduced consumption of fatigue life in the prior period is equivalent to the excess consumed in the predetermined future period of time.  
	Modification of Spruce to utilize the equation claimed by Applicant would likely defeat the purpose of operating according to Spruce.  Spruce operates independently of the “age” of the installation and there is no motivation to modify the reference to do so.  Spruce instead relies solely on estimated of accumulated fatigue life via LUEs and subsequently controls the turbine based on the LUEs and RLUs to prevent accumulation of fatigue in excess of the design (fatigue) lifetime, as depicted by FIG 7.
	In view of the above, Examiner finds claims 2 and 9 would be allowable were these claims rewritten to be of independent form.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832